          Case 1:19-cv-00036-PAE Document 4 Filed 03/04/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
JOHN BURLEY,                           :
                                       :
Plaintiff,                             :
                                       :              CASE NO.: 1:19-cv-00036-PAE
v.                                     :
                                       :
WILDHORSE RESOURCE DEVELOPMENT :
CORPORATION, JAY C. GRAHAM,            :
ANTHONY BAHR, BRIAN A. BERNASEK, :
JONATHAN M. CLARKSON, SCOTT A.         :
GIESELMAN, DAVID W. HAYES,             :
STEPHANIE C. HILDEBRANDT, GRANT        :
E. SIMS, MARTIN W. SUMNER, and TONY :
R. WEBER,                              :
                                       :
Defendants.                            :
                                       :
-------------------------------------- X


                                   NOTICE OF DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses without prejudice the above-titled action. This notice of

dismissal is being filed with the Court before service by Defendants of either an answer or a motion

for summary judgment.

 Dated: Marc 4, 2019                               Respectfully Submitted,

                                                   MONTEVERDE & ASSOCIATES PC

                                                   /s/ Juan E. Monteverde____________
                                                   Juan E. Monteverde
                                                   The Empire State Building
                                                   350 Fifth Avenue, Suite 4405
                                                   New York, New York 10118
                                                   Tel: 212-971-1341
                                                   Fax: 212-202-7880

                                                   Attorney for Plaintiff
